Name: Commission Regulation (EEC) No 2949/78 of 14 December 1978 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /26 Official Journal of the European Communities 15 . 12. 78 COMMISSION REGULATION (EEC) No 2949/78 of 14 December 1978 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas the first indent of Article 3 (4) of Commis ­ sion Regulation (EEC) No 2054/76 (3 ), as last amended by Regulation (EEC) No 2823/78 (4), provided that the selling contract with the intervention agency was to be concluded by 10 November 1978 at the latest ; Whereas, in view of the large stocks of skimmed-milk powder in the Community and the present outlets in international trade, this deadline should be extended so that exporters can conclude new contracts ; whereas the length of this extension should be fixed in the light of the market situation and in such a way that the trend of the market may be followed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The first indent of Article 3 (4) of Regulation (EEC) No 2054/76 is amended to read as follows : '  by 28 February 1979 at the latest,'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 228 , 20 . 8 . 1976, p. 17 . (4 ) OJ No L 334, 1.12 . 1978 , p. 84 .